Citation Nr: 0737701	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  06-03 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for biceps tendonitis of the left shoulder, prior 
to January 18, 2006.

2.  Entitlement to a staged initial disability rating in 
excess of 20 percent for biceps tendonitis of the left 
shoulder, from January 18, 2006.

3.  Entitlement to an initial disability rating in excess of 
10 percent for patellofemoral arthrosis of the left knee.

4.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active military service from April 1984 to 
April 2004.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which granted service connection for the veteran's 
biceps tendonitis of the left shoulder and patellofemoral 
arthrosis of the left knee and assigned a 10 percent 
disability evaluation for each disability, effective May 1, 
2004.  This rating decision also denied the veteran's claim 
of entitlement to service connection for a low back 
disability.

A September 2006 rating decision granted the veteran a 20 
percent staged disability rating for her service-connected 
biceps tendonitis of the left shoulder, effective January 18, 
2006.  The veteran has not indicated that she is satisfied 
with this evaluation.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993) (even if a rating is increased during the pendency of 
an appeal, a veteran is presumed to be seeking the highest 
possible rating, unless he expressly indicates otherwise).


FINDINGS OF FACT

1.  For the period prior to January 18, 2006, the service-
connected biceps tendonitis of the left shoulder was 
manifested by complaints of pain, without demonstration by 
competent clinical evidence of left arm flexion and abduction 
less than 155 degrees, ankylosis of the scapulohumeral 
articulation, impairment of the humerus, or impairment of the 
clavicle or scapula.

2.  For the period from January 18, 2006, the service-
connected biceps tendonitis of the left shoulder has been 
manifested by complaints of pain, productive of limitation of 
motion of the arm to no less than 70 degrees flexion and 40 
degrees abduction. 

3.  The service-connected patellofemoral arthrosis of the 
left knee is manifested by subjective complaints of pain, 
without limitation of motion, recurrent subluxation or 
instability, dislocated semilunar cartilage, impairment of 
the tibia and fibula, or ankylosis. 

4.  There is no competent medical nexus evidence of record 
indicating the veteran's low back disability is causally or 
etiologically related to her service in the military.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation in 
excess of 10 percent for biceps tendonitis of the left 
shoulder, for the period prior to January 18, 2006, are not 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5201 (2007).

2.  The criteria for a staged initial evaluation in excess of 
20 percent for biceps tendonitis of the left shoulder, from 
January 18, 2006, are not met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5201 
(2007).

3.  The criteria for an initial disability rating in excess 
of 10 percent for patellofemoral arthrosis of the left knee 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 
4.45, 4.59, 4.71a, 5256-5262 (2007).

4.  A low back disability was not incurred in, or aggravated 
by, active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 
5103A, 5107 (West 2005); 38 C.F.R. §§ 3.1, 3.102, 3.159, 
3.301, 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  Because the Court's 
decision in Dingess/Hartman is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

As the August 2004 rating decision on appeal granted the 
veteran's claims of entitlement to service connection for 
biceps tendonitis of the left shoulder and patellofemoral 
arthrosis of the left knee, such claims are now 
substantiated.  As such, her filing of a notice of 
disagreement as to these determinations does not trigger 
additional notice obligations under 38 U.S.C.A. § 5103(a).  
Rather, the veteran's appeal as to the initial rating 
assignments trigger VA's statutory duties under 38 U.S.C.A. 
§§  5104 and 7105, as well as regulatory duties under 
38 C.F.R. § 3.103.  As a consequence, VA is only required to 
advise the veteran of what is necessary to obtain the maximum 
benefits allowed by the evidence and the law.  This has been 
accomplished here, as will be discussed below.
  
The statement of the case (SOC) and supplemental statements 
of the case (SSOC), under the heading "Pertinent Laws; 
Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic codes (DC) for the veteran's biceps 
tendonitis of the left shoulder and patellofemoral arthrosis 
of the left knee, and included a description of the rating 
formulas for all possible schedular ratings under the 
relevant diagnostic codes.  The appellant was thus informed 
of what was needed not only to achieve the next-higher 
schedular ratings, but also to obtain all schedular ratings 
above the disability evaluations that the RO had assigned.  

In addition, May 2004 and July 2005 VCAA letters explained 
the evidence necessary to substantiate a claim for service 
connection.  The July 2005 VCAA letter also explained the 
evidence necessary to substantiate the claims for increased 
ratings.   These letters also informed her of her and VA's 
respective duties for obtaining evidence, as well as 
requested that the veteran submit any additional evidence in 
her possession pertaining to her claims. 

In addition, a March 2006 VCCA notice letter from VA 
explained how a disability rating is determined for a 
service-connected disorder and the basis for determining an 
effective date upon the grant of any benefit sought, in 
compliance with Dingess/Hartman.  However, because the 
instant decision denies the veteran's claims for increased 
disability ratings and the claim for service connection, no 
disability rating or effective date will be assigned.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was decided after the 
issuance of initial, appropriate VCAA notice.  As such, there 
was no defect with respect to timing of the VCAA notice.

The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of her claims and to respond 
to VA notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  



Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post-service treatment and 
examinations.  Additionally, the claims file contains the 
veteran's own statements in support of her claims, including 
a transcript of the veteran's testimony at a hearing before 
the undersigned Veterans Law Judge (VLJ).  The Board has 
carefully reviewed such statements and concludes that she has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record for the time 
period at issue, but has found nothing to suggest that there 
is any outstanding evidence with respect to the veteran's 
claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to her claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Increased Disability Evaluation

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, where an 
award of service connection for a disability has been granted 
and the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be assigned 
for separate periods of time based on the facts found.  In 
other words, evaluations may be "staged."  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).  This, in turn, will 
compensate the veteran for times since the effective date of 
his award when her disability may have been more severe than 
at other times during the course of her appeal.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(2007).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).

The rating schedule may not be employed as a vehicle for 
compensating a claimant twice or more for the same 
symptomatology; such a result would overcompensate him or her 
for the actual impairment of earning capacity.  See 38 C.F.R. 
§ 4.14 (2007); Esteban v. Brown, 6 Vet. App 259 (1994).

Service Connection

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
This presumption is rebuttable by probative evidence to the 
contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Analysis

Increased Disability Evaluation for Biceps Tendonitis of the 
Left Shoulder

a.  Prior to January 18, 2006

The veteran's biceps tendonitis of the left shoulder has been 
rated as 10 percent disabling prior to January 18, 2006 by 
analogy to 38 C.F.R. § 4.71a, Diagnostic Code 5024 for 
tenosynovitis.  When an unlisted condition is encountered it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but also 
the anatomical localization and symptomatology are closely 
analogous.  See 38 C.F.R. § 4.20 (2007).

Diagnostic Code 5024 states that tenosynovitis is to be 
evaluated based on limitation of motion of the affected 
parts, as degenerative arthritis.  Diagnostic Code 5003, for 
degenerative arthritis, provides that such disability will be 
rated on the basis of limitation of motion under the 
appropriate Diagnostic Codes for the specific joint or joints 
involved, in this case Diagnostic Code 5201.  However, when 
"the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion. . . ."  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  Id.  In the absence 
of limitation of motion, a 10 percent rating is assigned if 
there is x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups.  A 20 percent 
rating is warranted when x-ray evidence shows involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  Ibid.  The Board 
notes that for the purpose of rating disability from 
arthritis, the shoulder is considered to be a major joint.  
38 C.F.R. § 4.45.

In reports of medical history completed in December 1983 and 
May 2000, the veteran reported she was left-handed.

Regarding limitation of motion, a 20 percent evaluation is 
warranted for limitation of motion of the major arm when 
motion is possible to the shoulder level.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5201.  The standard range of motion of 
the shoulder is 180 degrees of forward elevation (flexion) 
and abduction.  See 38 C.F.R. § 4.71, Plate I.

Pursuant to 38 C.F.R. C.F.R. § 4.71a, Diagnostic Code 5203, a 
10 percent evaluation is warranted for impairment of the 
clavicle or scapula when there is malunion, or nonunion 
without loose movement (major extremity).  A 20 percent 
evaluation requires nonunion with loose movement or 
dislocation (major extremity).

After reviewing the evidence, the Board finds that an 
evaluation in excess of 10 percent is not warranted prior to 
January 18, 2006, as will be discussed below.

On VA examination in June 2004, the veteran had left shoulder 
flexion of 160 degrees.  Abduction was to 155 degrees.  The 
veteran had internal and external rotation from 0 to 90 and 
60 degrees, respectively.  See 38 C.F.R. § 4.71, Plate I.  
Nears, Hawkins, crossarm adduction, and supraspinatus 
isolation testings were all negative.  She was tender to 
palpation over the long head of the biceps tendon anteriorly.  
The diagnosis was biceps tendonitis of the left shoulder.  

VA treatment records show that the veteran complained of pain 
and reduced range of motion in her left shoulder.  No 
physical findings were noted and radiology reports were 
negative.  

Based on the foregoing, the Board finds that the range of 
motion findings detailed previously are appropriately 
reflected in the initial 10 percent evaluation assigned under 
Diagnostic Code 5201, prior to January 18, 2006.  

In reaching its conclusion, the Board has appropriately 
considered additional functional loss due to factors such as 
pain, weakness, incoordination and fatigability.  See 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca, 8 Vet. App. at 206-07.
In this regard, the Board acknowledges the veteran's 
complaints of left shoulder pain noted during the above range 
of motion testing.  The Board does acknowledge such pain.  
Nevertheless, the test for a higher rating under DeLuca is 
not pain in and of itself, but the additional functional 
limitation that such pain causes.  Here, the objective 
evidence does not reveal findings of additional limited 
function such as to warrant a higher rating.  Indeed, the 
objective evidence, as noted previously, does not show that 
the veteran was further limited by repeated testing.   There 
was no instability or atrophy of musculature reported.  The 
veteran's activities of daily living appear to be normal.  
Similarly, there was no evidence of instability or weakness 
of the left shoulder.  As such, the Board finds that such 
pain has already been fully contemplated in the 10 percent 
rating assigned prior to January 18, 2006.

The Board has also considered other potentially applicable 
diagnostic codes.  The evidence of record does not document 
ankylosis of the scapulohumeral articulation.  Thus, an 
increased evaluation is not available under Diagnostic Codes 
5200.  Further, the evidence also fails to show that there is 
a malunion, nonunion, fibrous union, or loss of the head of 
the humerus, or marked deformity.  Therefore, the Board 
concludes that the veteran is not entitled to a higher 
evaluation under Diagnostic Code 5202.

Additionally, there is no objective evidence that, prior to 
January 18, 2006, the veteran experienced frequent episodes 
of recurrent dislocation with guarding of arm movements.  
Moreover, there is no competent clinical evidence of nonunion 
with loose movement.  Based on the preceding, the Board 
concludes that a higher evaluation is not warranted under 
Diagnostic Code 5003-5203.

Thus, in light of the above findings, the Board concludes 
that prior to January 18, 2006 the veteran's symptomatology 
more nearly approximates the assigned 10 percent evaluation.  
The Board finds the preponderance of the evidence is against 
an initial evaluation in excess of 10 percent for the 
veteran's service-connected left shoulder disability prior to 
January 18, 2006.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

b.  From January 18, 2006

From January 18, 2006, the veteran's left shoulder disability 
has been evaluated as 20 percent disabling, and, as noted, in 
the September 2006 rating decision, the 20 percent evaluation 
was assigned under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5201.

Under Diagnostic Code 5201, a 20 percent evaluation is 
provided for limitation of motion of the arm at shoulder 
level.  The next-higher 30 percent evaluation may be assigned 
for limitation of motion midway between the side and shoulder 
level, and a 40 percent evaluation may be assigned for motion 
of the major arm limited to 25 degrees from the side.

On VA examination in September 2006, range of motion testing 
of the left shoulder revealed forward flexion to 70 degrees 
and abduction to 40 degrees.  Internal and external rotation 
could not be performed, as the veteran refused to cooperate.  
The examination report noted that all movements were 
associated with complaints of pain, but that range of motion 
was not additionally reduced by repeated movement, and there 
was no evidence of fatigue, weakness, or lack of endurance.  
Slight tenderness was noted over the acromioclavicular joint 
and biceps tendon.  The examiner noted that there was no 
apparent stability, as she had a negative sulcus sign.  X-
rays were negative.  The examiner also noted that the veteran 
had motor strength of 4 out of 5 and intact sensation.

Based on the foregoing and consideration of the factors 
including functional impairment due to pain as addressed 
under 38 C.F.R. §§ 4.40 and 4.45, the Board finds that the 
next-higher 30 percent rating is not warranted.  See Spurgeon 
v. Brown, 10 Vet. App. 194 (1997); DeLuca v. Brown, 8, Vet. 
App. 202 (1995).  The objective evidence of pain and weakness 
shown on the September 2006 VA examination does not provide a 
basis to find that there has been demonstration of functional 
impairment comparable to limitation of motion of the major 
arm to midway between the side and shoulder level.  As such, 
the evidence does not support a disability evaluation in 
excess of 20 percent from January 18, 2006.

The Board has also considered other potentially applicable 
diagnostic codes.  The evidence of record does not document 
functional impairment more comparable to ankylosis of the 
scapulohumeral articulation.  Thus, an increased evaluation 
is not available under Diagnostic Codes 5200.  Further, the 
evidence also fails to show that there is nonunion, fibrous 
union, or loss of the head of the humerus.  Therefore, the 
Board concludes that the veteran is not entitled to a higher 
evaluation under Diagnostic Code 5202.  Additionally, 
Diagnostic Code 5203 provides for a maximum evaluation of 20 
percent.  Thus, an increased evaluation is not available 
under Diagnostic Code 5203.

A review of the claims folder reveals that no clinical 
evidence regarding the left shoulder has been added to the 
record after the September 2006 VA examination.  As such, 
there is no support for a rating higher than 20 percent.  In 
so finding, the Board has considered the disability in 
relation to its history.  38 C.F.R. § 4.1 (2007).  

In conclusion, the veteran's disability picture is most 
nearly approximated by the currently assigned 20 percent 
rating for limitation of shoulder motion from January 18, 
2006.  An evaluation in excess of that amount is not 
warranted.  The Board notes that in reaching this conclusion 
the benefit of the doubt doctrine has been applied where 
appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

c.  Extraschedular consideration

Finally, the evidence does not reflect that the disability at 
issue has caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable throughout the rating periods on 
appeal outlined above.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.

Increased Disability Evaluation for Patellofemoral Arthrosis 
of the Left Knee

Under 38 C.F.R. § 4.71a, Diagnostic Code 5256, ratings 
between 30 and 60 percent are assigned where there is 
ankylosis of the knee.  Under Diagnostic Code 5257, a 10 
rating is assigned for slight knee impairment due to 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  For the next higher 20 
percent rating, there must be moderate recurrent subluxation 
or lateral instability, and the maximum 30-percent rating 
under this code requires severe recurrent subluxation or 
lateral instability.  Id.  Under Diagnostic Code 5258, a 20 
percent rating may be assigned where there is evidence of 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain and effusion into the joint.  

According to Diagnostic Code 5260, a 10 percent rating is 
assigned when flexion of the leg is limited to 45 degrees.  A 
20 percent rating requires flexion limited to 30 degrees.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Under 
Diagnostic Code 5261, a 10 percent evaluation is warranted 
when extension of the leg is limited to 10 degrees.  A 20 
percent evaluation is warranted when extension is limited to 
15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  
Under Diagnostic Code 5262, a 10 percent rating is warranted 
for malunion of the tibia and fibula with slight ankle or 
knee disability.  The next higher 20 percent rating requires 
malunion of the tibia and fibula with moderate ankle or knee 
disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256-5262 
(2007).

Considering the rating criteria in relation to the relevant 
evidence of record, the Board finds that the veteran's 
current 10 percent rating for her patellofemoral arthrosis of 
the left knee is most appropriate.  38 C.F.R. § 4.7.  The 
objective clinical evidence of record does not show she has 
moderate impairment of her left knee.  In fact, the medical 
evidence indicates her symptoms primarily consist of pain.  
There is no objective clinical indication, however, that she 
has additional functional impairment, above and beyond the 
10-percent level, which would support a higher rating.  

In this regard, the Board points out that the veteran's VA 
examinations were repeatedly negative for objective evidence 
of instability, subluxation, weakness, abnormal movement, 
swelling, or deformity, although she reports experiencing 
instability, swelling, and locking.  Likewise, there was no 
objective evidence of redness, heat, or crepitus.  Although, 
as alluded to, she had complaints of persistent pain, there 
was no objective clinical indication she had an antalgic gait 
or other gait disturbance.  Moreover, she had full motor 
strength.  Significantly, at her most recent VA examination, 
in November 2006, she had range of motion in her left knee 
from 0 to 135 degrees, albeit with some pain.  But, this is 
essentially normal range of motion, even acknowledging the 
pain.  See 38 C.F.R. § 4.71, Plate II, indicating full range 
of motion for the knees is from 0 to 140 degrees, extension 
to flexion.  There is also no evidence that she has ankylosis 
in her left knee, abnormal knee joint motion,  dislocated 
cartilage, and testing did not show any evidence of 
instability and/or recurrent subluxation. 

The Board also realizes that knee disabilities may be 
separately rated on the basis of compensable flexion and 
compensable extension.  However, such has not been 
demonstrated in this case, as outlined above.  Also, separate 
evaluations for knee disabilities may be assigned on the 
basis of the presence of arthritis and instability of the 
knee.  In VAOGCPREC 23-97 (July 1, 1997; revised July 24, 
1997), VA's General Counsel held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under DCs 5003 and 5257, respectively.  The General Counsel 
more recently held in VAOGCPREC 9-98 (August 14, 1998) that a 
separate rating for arthritis also could be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  See, 
too, Degmetich v. Brown, 104 F. 3d 1328, 1331 (Fed Cir 1997).  
VAOPGCPREC 9-98 further states, however, that, to warrant a 
separate rating for arthritis based on X-ray findings and 
limited motion under DCs 5260 or 5261, the limited motion 
need not be compensable but must at least meet the criteria 
for a zero-percent rating.  However, x-rays of the veteran's 
left knee on November 2006 VA examination were characterized 
as normal.  Further, there has been no demonstration by 
competent clinical evidence of record of instability of the 
left knee.

In concluding the veteran is not entitled to a higher rating 
for her left knee disability, the Board has considered as 
well whether she has additional functional loss - over and 
beyond that objectively shown - due to her pain, or because 
of weakness, premature or excess fatigability, 
incoordination, etc.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995), citing 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
Nevertheless, there has been no objective clinical 
indication, including at her VA compensation examinations, 
that her left knee pain causes additional functional 
impairment over and beyond that objectively shown, even when 
her symptoms are most problematic, during "flare-ups."  As 
a result, her current 10 percent rating adequately 
compensates her for the extent of her pain, including insofar 
as it affects her range of motion.  

Finally, the Board has considered whether the veteran is 
entitled to a higher rating on an extra-schedular basis.  
However, the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  See 
38 C.F.R. § 3.321(b)(1).  There has been no showing by her 
that the patellofemoral arthrosis of her left knee has caused 
marked interference with her employment (meaning above and 
beyond that contemplated by her current 10-percent rating) or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  Accordingly, the Board does not have to 
refer this case to the Director of Compensation and Pension 
Service for extra-schedular consideration.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against assigning an initial rating higher than 
10 percent for the patellofemoral arthrosis of the veteran's 
left knee, on either a schedular or extra-schedular basis.  
See 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Entitlement to Service Connection for a Low Back Disability

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a low back 
disability, so it must be denied.  38 C.F.R. § 3.102.  

The Board acknowledges that the veteran's service medical 
records show that she intermittently complained of back pain 
during her military service, but points out that her physical 
examinations were repeatedly negative.  The diagnosis was 
acute low back pain.  In addition, while the veteran has 
continued to complain of intermittent low back pain, the 
veteran's June 2004 and August 2006 VA examination reports, 
as well as VA treatment records, indicate that x-rays of the 
lumbar spine are negative.  Moreover, the June 2004 VA 
examiner assessment was mildly decreased range of motion due 
to complaints of pain.  However, the veteran's history of 
complaints of pain is insufficient cause to grant service 
connection, because "pain, alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).   

More significantly, the August 2006 VA examiner found that 
the veteran's decreased range of motion was due to a lack of 
effort by the veteran upon evaluation, and not a clinical 
disability.  This VA examiner further noted that x-rays and 
physical examination were again negative for evidence to 
support a specific diagnosis and that the patient's 
complaints are subjective.  As such, absent current medical 
evidence of a low back disability, there is no valid claim.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1998) 
("Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  38 U.S.C. § 1110 (formerly 
§ 310)).  See also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000) ("A veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability . 
. .").  

In short, there currently is no persuasive medical nexus 
evidence of record indicating the veteran has a current low 
back disability that was incurred or aggravated during or as 
a result of her service in the military.  See Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In order 
for service connection for a particular disability to be 
granted, a claimant must establish that he or she has that 
disability and that there is 'a relationship between the 
disability and an injury or disease incurred in service 
or some other manifestation of the disability during 
service.' ")  Citing Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992)).

Therefore, the only evidence portending that the veteran's 
low back disability is in any way related to her service, 
comes from her personally.  As a layperson, the veteran 
simply does not have the necessary medical training and/or 
expertise to determine the cause of this disorder.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, 
too, Savage v. Gober 10 Vet. App. at 495-498, indicating 
that, even in situations of continuity of symptomatology 
after service, there still must be medical evidence relating 
the current condition at issue to that symptomatology.  Id.  
As such, her allegations, alone, have no probative value 
without medical evidence substantiating them.  So the 
preponderance of the evidence is against her claim, in turn, 
meaning the benefit-of-the-doubt rule does not apply.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an initial disability evaluation in excess of 
10 percent for biceps tendonitis of the left shoulder, prior 
to January 18, 2006, is denied.

Entitlement to a staged initial disability evaluation in 
excess of 20 percent for biceps tendonitis of the left 
shoulder, from January 18, 2006, is denied.

The claim for an initial disability rating in excess of 10 
percent for patellofemoral arthritis of the left knee is 
denied.  

Service connection for a low back disability is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


